[J-106-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA



 OFFICE OF DISCIPLINARY COUNSEL,                 :   No. 2624 Disciplinary Docket No. 3
                                                 :
                      Petitioner                 :   No. 166 DB 2017
                                                 :
                                                 :   Attorney Registration No. 71711
               v.                                :
                                                 :   (Snyder County)
                                                 :
 FRANK G. FINA,                                  :
                                                 :
                      Respondent                 :   ARGUED: November 20, 2019


                    CONCURRING AND DISSENTING STATEMENT

JUSTICE DOUGHERTY                                DECIDED: FEBRUARY 19, 2020

       I agree with the learned Majority that respondent Frank G. Fina violated Pa.R.P.C.

3.10. I respectfully disagree, however, that the present circumstances warrant as severe

a sanction as the recommended suspension of one year and one day. See, e.g., Office

of Disciplinary Counsel v. Cynthia Baldwin, __ A.3d __, 2587 DD3 (Pa. February 19,

2020) (imposing disciplinary sanction of public reprimand for multiple rule violations after

balancing attorney’s lack of prior disciplinary history against her lack of remorse). I

therefore dissent from the Court’s order.